United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50480
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALEXIS MORGANFIELD,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 5:03-CR-10-3
                         --------------------

Before JOLLY, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alexis Morganfield appeals the revocation of his bond

pending trial pursuant to 18 U.S.C. § 3145(c).    Morganfield

proceeded to trial and was convicted by the jury on April 26,

2006.    This appeal is moot.   Church of Scientology v. United

States, 506 U.S. 9, 12 (1992); Willy v. Admin. Review Bd., 423

F.3d 483, 494 n.50 (5th Cir. 2005).    The appeal is DISMISSED.

     Morganfield’s motion to replace appointed counsel is DENIED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.